DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/16/2021 has been entered.
Claims 24-25, 27-28, 30-33 and 44 are pending in this application.
Claim Objections 
Claim 44 is objected to because of the following informalities:
In claim 44, lines 21-22, "at least on row apertures" appears to read "at least on row of apertures". 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 24-25, 27-28, 30-33 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 24 recites the limitation "a said tighter second anchor engagement position".  There is insufficient antecedent basis for this limitation in the claim. It is noted that the claim has previously set forth "a plurality of progressively tighter second anchor engagement positions". For examination purposes, "a said tighter second anchor engagement position" has been construed to be "one of said progressively tighter second anchor engagement positions".
	Claim 44 recites the limitation "said progressively tightened closed conditions".  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 44 recites the limitation "a said tighter second anchor engagement position".  There is insufficient antecedent basis for this limitation in the claim. It is noted that the claim has previously set forth "a plurality of progressively tighter second anchor engagement positions". For examination purposes, "a said tighter second anchor engagement position" has been construed to be "one of said progressively tighter second anchor engagement positions".
	Claims 25, 27-28 and 30-33 each depend from rejected claim 24 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 24-25, 27, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2015/0283449 A1) in view of Uncapher (US 3,637,257 A).
Regarding claim 24, White discloses a weight lifting support belt (belt 15; fig. 1; para. 0019) comprising: 
an elongate belt (belt 15) having a live end region (first end 20; fig. 1; para. 0019) and a dead end region (second end 25; fig. 1; para. 0019); and
 buckling (buckle system 10; fig. 1; para. 0019) to releasably connect and secure said live end region to said dead end region (by linkage members 30, 35 and 40; see fig. 1; paras. 0019, 0023), 
wherein said buckling comprises a first anchor portion (back plate 62; fig. 1; para. 0022) fixed to said live end region (live end 20; fig. 1; para. 0022), a second anchor portion (linkage member 35; fig. 1; paras. 0019) configured to releasably engage apertures (holes 90; fig. 1; paras. 0023-0024) provided in said dead end region (dead end region 25; fig. 1; para. 0023) to connect said live end region and said dead end region in a relaxed tightness condition of the support belt (by linkage members 30, 35 and 40; see fig. 1; paras. 0019, 0023), a locking mechanism (formed by linkage members 30 and 40; see fig. 1; paras. 0019, 0023) operable to cause a reduction in a spacing between said first anchor portion and said second anchor portion (by linkage members 30, 35 and 40; see fig. 1; paras. 0019, 0023) to change a tightness condition of the support belt from said relaxed tightness condition to a tightened closed condition (from an open position to a closed position; fig. 1; paras. 0020, 0023; claim 7) in which a free end of said live end region overlies a free end of said dead end region (dead end 25 has clearance to be positioned underneath live end 20 when the belt is in a closed condition;  fig. 1; para. 0021), and a second pivot pin (pivot pin 61; fig. 1; para. 0020) pivotally connecting said second anchor portion (linkage member 35; fig. 1; paras. 0019) to said locking mechanism, 
wherein said apertures (holes 90; fig. 1) provided in said dead end region of said belt are arranged to form at least one row apertures disposed in spaced apart relation along said dead end region (dead end 25; see fig. 1; para. 0023) to define a plurality of progressively tighter second anchor engagement positions (linkage member 35 removably attached to one of holes 90 which defines a plurality of progressively tighter engagement positions; fig. 1; paras. 0023-0024), and 
wherein said locking mechanism (linkage members 30 and 40; see fig. 1; paras. 0019, 0023) comprises a connecting arm (linkage member 30; fig. 1; paras. 0019-0020) and a lever arm (linkage member 40; fig. 1; paras. 0019-0020) pivotally connected to said connecting arm by a third pivot pin (pivot pin 60; fig. 1; para. 0020) and operable to generate a pulling force to cause said reduction in said spacing between said first and second anchor portions (by moving free end 45 of lever arm 40; fig. 1; paras. 0024-0025), whereby a wearer can progressively tighten the belt through progressively tighter tightened closed conditions without detaching the first anchor portion from the live end region of the belt (without the need of removing any fixed hardware; fig. 1; paras. 0023-0025) by operating said locking mechanism to change the tightness condition of the support belt from said tightened closed condition to said relaxed tightness condition (open position; fig. 1; paras. 0023-0025), engaging said second anchor portion with said at least one row of apertures in one of said progressively tighter second anchor engagement positions (selectively engaging one of holes 90 to linkage member 35; fig. 1; paras. 0023-0025) and operating said locking mechanism to change the tightness condition of the support belt from said relaxed tightness condition to said tightened closed condition (fig. 1; paras. 0023-0025).
White does not disclose wherein a first pivot pin pivotally connecting said first anchor portion to said locking mechanism.  However, Uncapher teaches a buckling for a band (a locking handle construction 10 for a band 6; figs. 1-2; col. 1, ll. 59-67; col. 2, ll. 1-9) comprising a first pivot pin (pin 17; fig. 1; col. 2, ll. 15-18) pivotally connecting a first anchor portion (an anchor portion on end portion 8 carrying rivets 18; see annotated fig. 1; col. 2, ll. 14-19) to a locking mechanism (locking handle 12, link 14 and lock member 23, together forming a locking mechanism; figs. 1-2; col. 2, ll. 1-36); a second pivot pin (pin 13; fig. 1; col. 2, ll. 5-9) pivotally connecting a second anchor portion (an anchor portion on end portion 7 carrying rivets 12'; see annotated fig. 1; col. 2, ll. 1-9) to the locking mechanism (see figs. 1-2); and wherein said locking mechanism comprises a connecting arm (link 14; fig. 1; col. 2, ll. 14-19) and a lever arm (handle 12; fig. 1; col. 2, ll. 5-9) pivotally connected to said connecting arm by a third pivot pin (pin 15; fig. 1; col. 2, ll. 14-16).  Both White and Uncapher teach structure features of a buckling and adjustably fastening a band using the buckling in the same art of endeavor; therefore White and Uncapher are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the coupling structure of the belt end 20 and the connecting arm 30 as disclosed by White, by repositioning the first anchor portion 62 on top of the belt and using a first pivot pin to form a hinge between the connecting arm 30 and the repositioned first anchor portion, as taught by Uncapher, in order to allow the connecting arm 30 to be pivotably movable thereby providing more flexibility and adjustability to both the belt and to the buckling.  This modification does not change the principle of operation of White.  By this modification, the first pivot pin would pivotally connect said first anchor portion to said locking mechanism.
Regarding claim 25, White and Uncapher, in combination, disclose the weight liftinq support belt as claimed in claim 24, and White further discloses wherein said locking mechanism is configured such that said pulling force pulls said second anchor portion towards said first anchor portion (see figs. 1-3; para. 0021).
Regarding claim 27, White and Uncapher, in combination, disclose the weight liftinq support belt as claimed in claim 24, and White further discloses wherein said locking mechanism is configured such that said pulling force causes a relative movement of said first and second anchor portions that is in a circumferential direction of said elongate belt (see figs. 1-3; para. 0021).
Regarding claim 31, White and Uncapher, in combination, disclose the weight lifting support belt as claimed in claim 24, and White further discloses wherein said lever arm (linkage member 40; fig. 1) has a first end  (free end 45; fig. 1; para. 0019) and a second end (pivot end 55; fig. 1; para. 0019) and said pivotal connection with said connecting arm is at a position intermediate said first and second ends of said lever arm (at middle portion 50; fig. 1; paras. 0019-0020).
Regarding claim 32, White and Uncapher, in combination, disclose the weight lifting support belt as claimed in 31, and White further discloses wherein said connecting arm (linkage member 30; fig. 1) has a first end (the end coupled to belt 15; fig. 1) and a second end (the end coupled to linkage member 40; fig. 1), said second end of said connecting arm defines a recess (a pair of extensions 31 defining a recess; fig. 1; para. 0026) configured to receive said first end of said lever arm (free end 45; see fig. 1; para. 0026) when said buckling is in a said tightened closed condition such that said lever arm forms a continuation of said connecting arm with said second end of said lever arm projecting from said second end of said connecting arm (fig. 1; para. 0026).
Regarding claim 33, White and Uncapher, in combination, disclose the weight lifting support belt as claimed in claim 31, and White further discloses wherein said first end (the end coupled to belt 15; fig. 1) of said connecting arm (linkage member 30; fig. 1) is connected to said first anchor portion (see fig. 1) and the connecting arm is configured such that when said support belt is in a said tightened closed condition said connecting arm forms a continuation of said one of said first and second anchor portions with said second end (the end coupled to linkage member 40; fig. 1) of said connecting arm projecting from said one of said first and second anchor portions (see figs. 1, 3) and overlying the other of said first and second anchor portions (see figs. 1, 3).  
White does not disclose wherein said first end of said connecting arm is received in a recess defined the first anchor portion.  However, Uncapher teaches wherein said first end (hinge pin 17; fig. 1; col. 2, ll. 14-18) of said connecting arm is received in a recess (defined by hinge sleeve 16; see annotated fig. 1) defined the first anchor portion (see annotated fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the buckling of the support belt, as disclosed by White, with wherein a first end of a connecting arm is received in a recess defined an anchor portion of the belt, as taught by Uncapher, in order to provide an alternative fastening means for the connecting arm and the corresponding anchor portion.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 2015/0283449 A1) and Uncapher (US 3,637,257 A) in view of Forgett, Jr. (US 3,823,422 A).
Regarding claim 28, White and Uncapher, in combination, disclose a support belt as claimed in claim 24.  By the combination, wherein said first anchor portion is disposed against an outwardly facing side of said elongate belt (taught by Uncapher as addressed for claim 24) and wherein said first anchor portion  is disposed against an outwardly facing side of said elongate belt (taught by Uncapher as addressed for claim 24) and further comprising a fixing plate (back plate 62; fig. 1) disposed opposite said first anchor portion against said elongate belt (disclosed by White as addressed for claim 24).
White does not disclose said fixing plate defining a recess and said second anchor portion comprising a guide member configured to slide into said recess during tightening of said buckling.  However, Forgett, Jr. teaches in a buckling configuration of an elongate belt (figs. 1-2; col. 2, ll. 1-6; item 10), a fixing plate (strip 20; fig. 2; col. 2, ll. 7-9; item 20) disposed opposite a first anchor portion (the external part of anchor loop 24 when worn defines a first anchor portion; figs. 1-2; col. 2, ll. 13-15; item 24) against an inwardly facing side of said elongate belt (see figs. 1-2; col. 1, ll. 51-57; col. 2, ll. 16-19), said fixing plate defining a recess (pouch 21; fig. 2,; col. 2, ll. 7-9) and a second anchor portion (figs. 2, 5; col. 2, ll. 16-19; item 14) comprising a guide member (fig. 2; col. 2, ll. 16-19; item 26) configured to slide into said recess during tightening of said buckling (see fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the buckling configuration, as disclosed by White, with said fixing plate defining a recess and the second anchor portion comprising a guide member configured to slide into said recess during tightening of said buckling, as taught by Forgett, Jr., in order to provide fastening means for the forwardly protruding portion 36 of the second anchor portion (figs. 1, 4-5, paras. 0027, 0029) when the buckling is in a closed position.
Claims 30 and 44 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 2015/0283449 A1) in view of Uncapher (US 3,637,257 A) and further in view of DiMarco (US 4,541,152 A).
	Regarding claim 30, White and Uncapher, in combination, disclose the weight lifting support belt as claimed in claim 24, and White further discloses wherein said second anchor portion (linkage member 35; fig. 1; paras. 0019) comprises as least one pin set (L-shaped extensions 80; fig. 1; para. 0023) by which the second anchor portion releasably engages said apertures (holes 90; fig. 1; para. 0023), a said pin set comprises a gripping pin (L-shaped extension 80; fig. 1; para. 0023) that has a body portion that has a width and a head portion projecting from said body portion and configured to engage against an inwardly facing side of said dead end region when said body portion is received in a said aperture (see fig. 1; para. 0023).
White does not disclose wherein a said pin set comprises a locating pin having a first diameter and a gripping pin that is spaced from said locating pin in a lengthways direction of said belt and has a body portion that has a width that is less than said first diameter and a head portion projecting from said body portion and configured to engage against an inwardly facing side of said dead end region when said body portion is received in a said aperture.  However, DiMarco teaches wherein a pin set (figs. 3-4; col. 5, ll. 51-67; items 36, 37) of a first anchor portion (figs 3-4; col. 5, ll. 531-67; item A2) comprises a locating pin (fig. 3; col. 6, ll. 1-13; item 36) having a first diameter (full diameter pins; fig. 3; col. 6, ll. 1-13; item 36) and a gripping pin (fig. 3; col. 6, ll. 1-13; item 37) that is spaced from said locating pin in a lengthways direction of said belt (see fig. 3) and has a body portion (see annotated fig. 3; col. 6, ll. 3-6) that has a width that is less than said first diameter (a reduced half diameter; fig. 3; col. 6, ll. 3-6) and a head portion (fig. 3; col. 6, ll. 3-6; item 39) projecting from said body portion (see fig. 3) and configured to engage against an inwardly facing side of said second end region when said body portion is received in a said aperture (see figs. 3-4). Both the pin sets of White and DiMarco are used to releasably couple a respective anchor portion to another structure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pin set by which the second anchor portion releasably engages said apertures, as disclosed by White, with a pin set of the corresponding anchor portion comprises a locating pin having a first diameter and a gripping pin that is spaced from said locating pin in a lengthways direction of said belt and has a body portion that has a width that is less than said first diameter and a head portion projecting from said body portion and configured to engage against an inwardly facing side of said second end region when said body portion is received in a said aperture, as taught by DiMarco, in order to provide an alternative releasably engaging means for the second anchor portion with the belt, thereby tightly coupling the base portion of the second anchor portion to the outer surface of a belt end.
Regarding claim 44, White discloses a weight lifting support belt (belt 15; fig. 1; para. 0019) comprising: 
an elongate belt (belt 15) having a live end region (first end 20; fig. 1; para. 0019) and a dead end region (second end 25; fig. 1; para. 0019), a plurality of apertures (holes 90; fig. 1; paras. 0023-0024) provided in said dead end region (dead end region 25; fig. 1; para. 0023); and 
buckling (buckle system 10; fig. 1; para. 0019) to releasably connect said live and dead end regions in a relaxed tightness condition of the support belt (by linkage members 30, 35 and 40; see fig. 1; paras. 0019, 0023) and secure said live and dead end regions in a tightened closed condition (by engaging linkage member 35 with selected holes 90 in dead end region 25; fig. 1; para. 0023), 
wherein said buckling comprises a first anchor portion (back plate 62; fig. 1; para. 0022) secured to said live end region (live end 20; fig. 1; para. 0022) by rivets or screws (threaded fasteners 63; fig. 1; para. 0022), a second anchor portion (linkage member 35; fig. 1; paras. 0019) configured to releasably engage said apertures (holes 90; fig. 1; paras. 0023-0024) provided in said dead end region (dead end region 25; fig. 1; para. 0023) and a locking mechanism (formed by linkage members 30 and 40; see fig. 1; paras. 0019, 0023) pivotally connected to said first and second anchor portions (via pivot pins 60, 61; fig. 1; para. 0020), 
wherein said locking mechanism (linkage members 30 and 40; see fig. 1; paras. 0019, 0023) comprises a connecting arm (linkage member 30; fig. 1; paras. 0019-0020) and a lever arm (linkage member 40; fig. 1; paras. 0019-0020) pivotally connected to said connecting arm (via pivot pin 60; fig. 1; para. 0020), said connecting arm (linkage member 30; fig. 1) is pivotally connected to said second anchor portion (via pivot pins 60, 61; fig. 1; para. 0020) and said lever arm (linkage member 40; fig. 1) is pivotally connected to said first and second anchor portions  (via pivot pins 60, 61; fig. 1; para. 0020) and said locking mechanism operable to generate a pulling force to cause a reduction in a spacing between said first and second anchor portions to change the tightness condition of the support belt from said relaxed tightness condition to said tightened closed condition (by moving free end 45 of lever arm 40; fig. 1; paras. 0024-0025), 
wherein said live end region overlies a free end of said dead end region when said support belt is in said tightened closed condition (dead end 25 has clearance to be positioned underneath live end 20 when the belt is in a closed condition;  fig. 1; para. 0021), 
18627327 of 16Attorney Docket: 077039-000002wherein said apertures (holes 90; fig. 1) provided in said dead end region are arranged to form at least one row of apertures disposed in spaced apart relation along said dead end region (dead end 25; see fig. 1; para. 0023) to define a plurality of progressively tighter second anchor portion engagement positions (linkage member 35 removably attached to one of holes 90 which defines a plurality of progressively tighter engagement positions; fig. 1; paras. 0023-0024), 
wherein said second anchor portion (linkage member 35; fig. 1; paras. 0019) comprises as least one pin set (L-shaped extensions 80; fig. 1; para. 0023) by which the second anchor portion releasably engages said apertures (holes 90; fig. 1; para. 0023), a said pin set comprises a gripping pin (L-shaped extension 80; fig. 1; para. 0023) that has a body portion that has a width and a head portion projecting from said body portion and configured to engage against an inwardly facing side of said dead end region when said body portion is received in a said aperture (see fig. 1; para. 0023), and 
wherein a wearer can progressively tighten the belt through progressively tighter tightened closed conditions without detaching the first anchor portion from the live end region of the belt (without removing any fixed hardware; fig. 1; paras. 0024-0025) (without the need of removing any fixed hardware; fig. 1; paras. 0023-0025) by operating said locking mechanism to change the tightness condition of the support belt from said tightened closed condition to said relaxed tightness condition (open position; fig. 1; paras. 0023-0025), engaging said second anchor portion with said at least one row of apertures in one of said progressively tighter second anchor engagement positions (selectively engaging one of holes 90 to linkage member 35; fig. 1; paras. 0023-0025) and operating said locking mechanism to change the tightness condition of the support belt from said relaxed tightness condition to said tightened closed condition (fig. 1; paras. 0023-0025).
White does not disclose wherein said connecting arm is pivotally connected to said first anchor portion.  However, Uncapher teaches a buckling for a band (a locking handle construction 10 for a band 6; figs. 1-2; col. 1, ll. 59-67; col. 2, ll. 1-9) comprising a first pivot pin (pin 17; fig. 1; col. 2, ll. 15-18) pivotally connecting a first anchor portion (an anchor portion on end portion 8 carrying rivets 18; see annotated fig. 1; col. 2, ll. 14-19) to a locking mechanism (locking handle 12, link 14 and lock member 23, together forming a locking mechanism; figs. 1-2; col. 2, ll. 1-36); a second pivot pin (pin 13; fig. 1; col. 2, ll. 5-9) pivotally connecting a second anchor portion (an anchor portion on end portion 7 carrying rivets 12'; see annotated fig. 1; col. 2, ll. 1-9) to the locking mechanism (see figs. 1-2); and wherein said locking mechanism comprises a connecting arm (link 14; fig. 1; col. 2, ll. 14-19) and a lever arm (handle 12; fig. 1; col. 2, ll. 5-9) pivotally connected to said connecting arm by a third pivot pin (pin 15; fig. 1; col. 2, ll. 14-16).  Both White and Uncapher teach structure features of a buckling and adjustably fastening a band using the buckling in the same art of endeavor; therefore White and Uncapher are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the coupling structure of the belt end 20 and the connecting arm 30 as disclosed by White, by repositioning the first anchor portion 62 on top of the belt and using a first pivot pin to form a hinge between the connecting arm 30 and the repositioned first anchor portion, as taught by Uncapher, in order to allow the connecting arm 30 to be pivotably movable thereby providing more flexibility and adjustability to both the belt and to the buckling  This modification does not change the principle of operation of White.  By this modification, said connecting arm will be pivotally connected to said first anchor portion.
White does not disclose wherein a said pin set comprises a locating pin having a first diameter and a gripping pin that is spaced from said locating pin in a lengthways direction of said belt and has a body portion that has a width that is less than said first diameter and a head portion projecting from said body portion and configured to engage against an inwardly facing side of said dead end region when said body portion is received in a said aperture.  However, DiMarco teaches wherein a pin set (figs. 3-4; col. 5, ll. 51-67; items 36, 37) of a first anchor portion (figs 3-4; col. 5, ll. 531-67; item A2) comprises a locating pin (fig. 3; col. 6, ll. 1-13; item 36) having a first diameter (full diameter pins; fig. 3; col. 6, ll. 1-13; item 36) and a gripping pin (fig. 3; col. 6, ll. 1-13; item 37) that is spaced from said locating pin in a lengthways direction of said belt (see fig. 3) and has a body portion (see annotated fig. 3; col. 6, ll. 3-6) that has a width that is less than said first diameter (a reduced half diameter; fig. 3; col. 6, ll. 3-6) and a head portion (fig. 3; col. 6, ll. 3-6; item 39) projecting from said body portion (see fig. 3) and configured to engage against an inwardly facing side of said second end region when said body portion is received in a said aperture (see figs. 3-4). Both the pin sets of White and DiMarco are used to releasably couple a respective anchor portion to another structure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pin set by which the second anchor portion releasably engages said apertures, as disclosed by White, with a pin set of the corresponding anchor portion comprises a locating pin having a first diameter and a gripping pin that is spaced from said locating pin in a lengthways direction of said belt and has a body portion that has a width that is less than said first diameter and a head portion projecting from said body portion and configured to engage against an inwardly facing side of said second end region when said body portion is received in a said aperture, as taught by DiMarco, in order to provide an alternative releasably engaging means for the second anchor portion with the belt, thereby tightly coupling the base portion of the second anchor portion to the outer surface of a belt end.

    PNG
    media_image1.png
    659
    1126
    media_image1.png
    Greyscale

Annotated Fig. 1 from US 3,637,257 A

    PNG
    media_image2.png
    634
    1200
    media_image2.png
    Greyscale

Annotated Fig. 3 from US 4,541,152 A

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied.  Further, Applicant's arguments filed on 04/16/2021 have been considered and addressed as followed.
	In response to the applicant's remarks that according to the Office Action, what White fails to disclose is a first pivot pin pivotally connecting the second anchor portion 62 to the locking mechanism (connecting arm 30), it is noted that anchor portion 62 is interpreted as the first anchor portion instead of the second anchor portion.
With respect to combination of White and Uncapher, and in response to applicant's argument that the examiner's conclusion of obviousness of modifying is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, both White and Uncapher teach structure features of a buckling and adjustably fastening a band using the buckling in the same art of endeavor; therefore White and Uncapher are analogous arts.  White discloses a belt connected to an adjustable buckling at one belt end portion via a pivot pin.  Uncapher specifically sets forth a band connected to an adjustable buckling at two belt end portions each with a pivot pin.  Therefore, in an effort to improve White's belt and buckling, one of ordinary skill would glean from Uncapher that using two pivot pins at two belt end portions to pivotly connect the buckling to the two belt end portions would provide more flexibility and adjustability to both the belt and to the buckling.
In response to Applicant's argument that the locking band taught by Uncapher just has one tightened size and is not size adjustable, it is noted that the obviousness is just for modifying the coupling structure of the buckling with one belt end portion as disclosed by White.  The primary reference White has disclosed the structural features with respect to size adjustments which meet the claimed requirements of the instant application.  Further, it is common knowledge that a pivoting connection provides more flexibility which facilitates more adjustability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732